Citation Nr: 1507018	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for impingement syndrome of the right shoulder.

2. Entitlement to an extension of a temporary total (100 percent) evaluation for the service-connected right shoulder disability for a period beyond April 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to June 1993. 

This matter comes before the Board of Veterans' Appeals (the Board) from October 2009 and May 2012 rating decisions issued by the RO.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2014. A transcript of the hearing has been associated with the record.

The Board notes that the Appellant was previously represented by the Texas Veterans Commission (as reflected in an April 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative). In June 2014, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion. The American Legion has submitted written argument on the Veteran's behalf and represented him at his October 2014 video-conference hearing before the undersigned. The Board recognizes the change in representation.

This appeal was processed using the VBMS paperless claims processing system.


The issue of entitlement to a rating in excess of 20 percent for impingement syndrome of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In October 2014, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to an extension of a temporary total (100 percent) evaluation for the service-connected right shoulder disability for a period beyond April 2009.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for entitlement to an extension of a temporary total (100 percent) evaluation for the service-connected right shoulder disability for a period beyond April 2009 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At his October 2014 Board hearing, the Veteran withdrew his claim of entitlement to an extension of a temporary total (100 percent) evaluation for the service-connected right shoulder disability for a period beyond April 2009 from appellate consideration. Hence, there remains no allegation of an error of fact or law referable to this claim at this time.    

Accordingly, the Board does not have jurisdiction to review this matter further, and the appeal must be dismissed. 


ORDER

The appeal regarding the claim for entitlement to an extension of a temporary total (100 percent) evaluation for the service-connected right shoulder disability for a period beyond April 2009 is dismissed.  


REMAND

As for the claims for ratings in excess of 20 percent for impingement syndrome of the right shoulder, during his October 2014 hearing the Veteran essentially asserts that he has experienced a worsening of the symptoms related to his service-connected disability (he testified that his range of motion on the right was limited to below shoulder level; he could only move his arm to about 4 to 6 inches away from his body). He was last afforded VA examination addressing this service-connected right shoulder disability in August 2011. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of these service-connected disabilities. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his right shoulder disability. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's right shoulder disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completion of the above development, the Veteran's claim remaining on appeal should be readjudicated. If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


